           Case 2:19-cr-00153-RMP                   ECF No. 53            filed 09/29/20          PageID.235 Page 1 of 11
 AO 245B (Rev. 09/19) Judgment in a Criminal Case                                                                               FILED IN THE
                      Sheet 1                                                                                               U.S. DISTRICT COURT
                                                                                                                      EASTERN DISTRICT OF WASHINGTON



                                        UNITED STATES DISTRICT COURT                                                   Sep 29, 2020
                                                     Eastern District of Washington                                           SEAN F. MCAVOY, CLERK


             UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                        v.
              THEODORE JOHN LUEKER                                         Case Number:          2:19-CR-00153-RMP-1
                                                                           USM Number:           21482-085
                                                                                                     J. Houston Goddard
                                                                                                       Defendant's Attorney




THE DEFENDANT:
 ☒ pleaded guilty to count(s)       2, 3, 5 and 6 of the Indictment
       pleaded nolo contendere to count(s)
 ☐     which was accepted by the court.
       was found guilty on count(s) after a
 ☐     plea of not guilty.

The defendant is adjudicated guilty of these offenses:
 Title & Section               /             Nature of Offense                                                   Offense Ended              Count
  18 USC § 1708                 Possession of Stolen Mail                                                           08/15/2016                 2
  18 USC § 1708                 Possession of Stolen Mail                                                           08/15/2016                 3
  18 USC § 1708                 Possession of Stolen Mail                                                           08/15/2016                 5
  18 USC § 1708                 Possession of Stolen Mail                                                           08/15/2016                 6



        The defendant is sentenced as provided in pages 2 through 11                 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s)
 ☒ Count(s) 1, 4 and 7 of the Indictment                                      ☐ is ☒ are dismissed on the motion of the United States
      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                9/22/2020
                                                                Date of Imposition of Judgment




                                                                Signature of Judge


                                                                The Honorable Rosanna Malouf Peterson Judge, U.S. District Court
                                                                Name and Title of Judge
                                                                                            9/29/2020
                                                                Date
          Case 2:19-cr-00153-RMP                ECF No. 53          filed 09/29/20       PageID.236 Page 2 of 11
 AO 245B (Rev. 09/19) Judgment in a Criminal Case                                                               Judgment -- Page 2 of 11
                      Sheet 4 - Probation

 DEFENDANT: THEODORE JOHN LUEKER
 Case Number: 2:19-CR-00153-RMP-1


                                                         PROBATION
You are hereby sentenced to probation for a term of:   5 Years as to Counts 2. 3. 5 and 6 of the Indictment




                                           MANDATORY CONDITIONS

 1.    You must not commit another federal, state or local crime.
 2.    You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.
 3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
       release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             ☐ The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
 4.    ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.    ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.    ☐ You must participate in an approved program for domestic violence. (check if applicable)
 7.    ☐ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if
              applicable)
 8.    You must pay the assessment imposed in accordance with 18 U.S.C. § 3013
 9.    If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 10.   You must notify the court of any material change in your economic circumstances that might affect your ability to pay
       restitution, fines, or special assessments.

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
 attached page.
          Case 2:19-cr-00153-RMP                 ECF No. 53         filed 09/29/20        PageID.237 Page 3 of 11
 AO 245B (Rev. 09/19) Judgment in a Criminal Case                                                                 Judgment -- Page 3 of 11
                      Sheet 4A – Probation

 DEFENDANT: THEODORE JOHN LUEKER
 Case Number: 2:19-CR-00153-RMP-1

                               STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the
     time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different
     time frame.
 2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
     how and when you must report to the probation officer, and you must report to the probation officer as instructed.
 3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
     from the court or the probation officer.
 4. You must be truthful when responding to the questions asked by your probation officer.
 5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
     notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
     officer within 72 hours of becoming aware of a change or expected change.
 6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
     officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
 7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
     from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
     officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
     or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
     officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
     within 72 hours of becoming aware of a change or expected change.
 8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
     been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
     permission of the probation officer.
  9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
 10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
     that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
     nunchakus or tasers).
 11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
     without first getting the permission of the court.
 12. You must follow the instruction of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

 Defendant’s Signature                                                                            Date
           Case 2:19-cr-00153-RMP                     ECF No. 53   filed 09/29/20        PageID.238 Page 4 of 11
 AO 245B   (Rev. 09/19) Judgment in a Criminal Case                                                               Judgment -- Page 4 of   11
                        Sheet 4D – Probation

 DEFENDANT: THEODORE JOHN LUEKER
 Case Number: 2:19-CR-00153-RMP-1

                                    SPECIAL CONDITIONS OF SUPERVISION

1.   You must complete a mental health evaluation and follow any treatment recommendations of the evaluating professional which
     do not require forced or psychotropic medication and/or inpatient confinement, absent further order of the court. You must allow
     reciprocal release of information between the supervising officer and treatment provider. You must contribute to the cost of
     treatment according to your ability to pay.
2.   You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a probation officer, at a
     sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of a condition of supervision.
     Failure to submit to search may be grounds for revocation. You must warn persons with whom you share a residence that the
     premises may be subject to search.
3.   You must undergo a substance abuse evaluation and, if indicated by a licensed/certified treatment provider, enter into and
     successfully complete an approved substance abuse treatment program, which could include inpatient treatment and aftercare
     upon further order of the court. You must contribute to the cost of treatment according to your ability to pay. You must allow full
     reciprocal disclosure between the supervising officer and treatment provider.
4.   You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed
     by the supervising officer, but no more than 6 tests per month, in order to confirm continued abstinence from these substances.
5.   You must not enter into or remain in any establishment where alcohol is the primary item of sale. You must abstain from alcohol
     and must submit to urinalysis and Breathalyzer testing as directed by the supervising officer, but no more than 6 tests per month,
     in order to confirm continued abstinence from this substance.
              Case 2:19-cr-00153-RMP                     ECF No. 53        filed 09/29/20       PageID.239 Page 5 of 11
    AO 245B   (Rev. 09/19) Judgment in a Criminal Case                                                                     Judgment -- Page 5 of   11
                           Sheet 5 – Criminal Monetary Penalties

    DEFENDANT: THEODORE JOHN LUEKER
    Case Number: 2:19-CR-00153-RMP-1

                                              CRIMINAL MONETARY PENALTIES
           The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                   Assessment                 Restitution           Fine                      AVAA Assessment*           JVTA Assessment**
    TOTALS         $400.00                    $9,212.59             $.00                      $.00                       $.00

    ☐ The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573(1) because
         reasonable efforts to collect this assessment are not likely to be effective and in the interests of justice.
    ☐    The determination of restitution is deferred until        . An Amended Judgment in a Criminal Case (AO245C) will be
         entered after such determination.
    ☒    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
           the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
           before the United States is paid.

Name of Payee                                                         Total Loss***           Restitution Ordered       Priority or Percentage

Addison Bietz                                                                $15.00                          $15.00                      in full
African American Wigs                                                        $46.94                          $46.94                      in full
Alexia Wade                                                                  $13.00                          $13.00                      in full
Aline DeMattia                                                              $110.00                        $110.00                       in full
Amanda Stewart                                                               $20.00                          $20.00                      in full
Annette Bond                                                                 $18.99                          $18.99                      in full
Antonio Rodriguez                                                           $225.00                        $225.00                       in full
Anwun Anderberg                                                                $8.26                          $8.26                      in full
Ashley Fisher                                                                  $8.87                          $8.87                      in full
Barbara Williams                                                             $30.46                          $30.46                      in full
Bob Black                                                                    $25.00                          $25.00                      in full
Bob Manry                                                                   $112.99                        $112.99                       in full



    ☐ Restitution amount ordered pursuant to plea agreement            $

    ☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
         before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
         may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
    ☐ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
      ☐ the interest requirement is waived for the       ☐ fine                               ☐ restitution
      ☐ the interest requirement for the                 ☐ fine                               ☐ restitution is modified as follows:


*   Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
           Case 2:19-cr-00153-RMP                     ECF No. 53      filed 09/29/20     PageID.240 Page 6 of 11
 AO 245B   (Rev. 09/19) Judgment in a Criminal Case                                                            Judgment -- Page 6 of   11
                        Sheet 5 – Criminal Monetary Penalties

 DEFENDANT: THEODORE JOHN LUEKER
 Case Number: 2:19-CR-00153-RMP-1

                                      CRIMINAL MONETARY PENALTIES (cont.)

Name of Payee                                                      Total Loss***       Restitution Ordered   Priority or Percentage
Bob Skinner                                                              $42.01                    $42.01                      in full
Bobbie Pratt                                                              $5.00                     $5.00                      in full
Bonnie Mills                                                             $45.50                    $45.50                      in full
Bryan Slater                                                             $20.00                    $20.00                      in full
Celina LNU                                                               $77.19                    $77.19                      in full
Cena Lotze                                                               $20.65                    $20.65                      in full
Certified Battery                                                        $13.98                    $13.98                      in full
Cheryl Scott                                                            $150.00                   $150.00                      in full
Chris Magnus                                                             $50.00                    $50.00                      in full
Chris Neyman                                                             $10.00                    $10.00                      in full
Colleen Phillips                                                         $15.00                    $15.00                      in full
Connie Norton                                                             $0.47                     $0.47                      in full
Connie Stephens                                                           $4.43                     $4.43                      in full
Courtney Flynn                                                           $40.00                    $40.00                      in full
Cristina Welser                                                          $25.35                    $25.35                      in full
Customer Care Verizon                                                    $11.91                    $11.91                      in full
Damon Whitfield                                                         $109.00                   $109.00                      in full
Daniel Matson                                                            $21.09                    $21.09                      in full
Daniel Matson                                                            $33.25                    $33.25                      in full
Daniel Matson                                                            $33.25                    $33.25                      in full
Daniel Matson                                                            $45.09                    $45.09                      in full
Daniel Olivas                                                            $42.00                    $42.00                      in full
Darin Million                                                            $39.86                    $39.86                      in full
Darlene Hoekstra                                                         $35.00                    $35.00                      in full
Dave Jarvis                                                               $5.99                     $5.99                      in full
Dave Ray                                                                 $40.00                    $40.00                      in full
David Anderson                                                           $25.00                    $25.00                      in full
David Hamilton                                                           $69.68                    $69.68                      in full
Dawn Foote                                                               $35.00                    $35.00                      in full
Dax Balzer                                                               $50.00                    $50.00                      in full
Deana Ginsberg                                                           $50.00                    $50.00                      in full
Debbie Hansen                                                             $2.00                     $2.00                      in full
Debbie Heine                                                              $5.00                     $5.00                      in full
            Case 2:19-cr-00153-RMP                      ECF No. 53      filed 09/29/20     PageID.241 Page 7 of 11
 AO 245B     (Rev. 09/19) Judgment in a Criminal Case                                                            Judgment -- Page 7 of   11
                          Sheet 5 – Criminal Monetary Penalties

 DEFENDANT: THEODORE JOHN LUEKER
 Case Number: 2:19-CR-00153-RMP-1

                                        CRIMINAL MONETARY PENALTIES (cont.)

Name of Payee                                                        Total Loss***       Restitution Ordered   Priority or Percentage
Deborah Bridges                                                            $49.55                    $49.55                      in full
Debra Neely                                                                $50.00                    $50.00                      in full
Deni Atkinson                                                             $110.00                   $110.00                      in full
Denton Palmer                                                              $14.00                    $14.00                      in full
Doyle Nickless                                                             $10.00                    $10.00                      in full
Drew Clark                                                                 $50.00                    $50.00                      in full
Eddie Osplaski                                                             $28.00                    $28.00                      in full
EL Wang                                                                    $14.00                    $14.00                      in full
Elizabeth Moulds                                                           $10.00                    $10.00                      in full
Evelyn Somerlott                                                            $5.00                     $5.00                      in full
Faith Robbins                                                              $33.00                    $33.00                      in full
Faye Schmidt                                                               $39.99                    $39.99                      in full
George Anderson                                                             $6.97                     $6.97                      in full
Gloria McConnell                                                           $49.14                    $49.14                      in full
Harley Telinek                                                            $214.90                   $214.90                      in full
Hogan Newman                                                               $20.00                    $20.00                      in full
Izzy Epps-Inland                                                            $5.00                     $5.00                      in full
Jack Shaffer                                                               $25.00                    $25.00                      in full
Jaime Westby                                                               $75.00                    $75.00                      in full
Jason Day                                                                  $21.40                    $21.40                      in full
Jason Trammell                                                             $10.00                    $10.00                      in full
Jeff/Carolyn Schrock                                                       $25.00                    $25.00                      in full
Jeffrey Davis                                                              $12.00                    $12.00                      in full
Jeffrey Davis                                                             $200.00                   $200.00                      in full
Jenni Anderson                                                             $41.42                    $41.42                      in full
Jennine Correll                                                            $50.00                    $50.00                      in full
Jenny Reinhardt                                                            $54.99                    $54.99                      in full
Jessica Larsen                                                            $200.00                   $200.00                      in full
Joanie Paige                                                               $24.95                    $24.95                      in full
Jodie Murrell-Scott                                                        $40.00                    $40.00                      in full
John Bonson                                                                $21.00                    $21.00                      in full
John Iwanow                                                                $24.00                    $24.00                      in full
Joji Yamamoto                                                              $50.00                    $50.00                      in full
              Case 2:19-cr-00153-RMP                     ECF No. 53      filed 09/29/20     PageID.242 Page 8 of 11
 AO 245B      (Rev. 09/19) Judgment in a Criminal Case                                                            Judgment -- Page 8 of   11
                           Sheet 5 – Criminal Monetary Penalties

 DEFENDANT: THEODORE JOHN LUEKER
 Case Number: 2:19-CR-00153-RMP-1

                                         CRIMINAL MONETARY PENALTIES (cont.)

Name of Payee                                                         Total Loss***       Restitution Ordered   Priority or Percentage
Jordan Lybacki                                                             $100.00                   $100.00                      in full
Juanita Villers                                                            $178.91                   $178.91                      in full
Judith Franz                                                                $30.00                    $30.00                      in full
Judy Rasmussen                                                              $11.00                    $11.00                      in full
Justin Bonds                                                                $32.96                    $32.96                      in full
Karen Kirschner                                                             $36.21                    $36.21                      in full
Katherine Hawley                                                            $25.00                    $25.00                      in full
Kathy Cristofoli                                                           $180.00                   $180.00                      in full
Kimberly Thomas                                                            $149.00                   $149.00                      in full
Klayton Riggers                                                             $70.00                    $70.00                      in full
Kylie Barrett                                                               $59.98                    $59.98                      in full
L. Bruce Taylor                                                             $10.00                    $10.00                      in full
Lake Spokane Dental                                                        $400.00                   $400.00                      in full
Larry Page                                                                   $9.18                     $9.18                      in full
Larry Schroeder                                                            $100.00                   $100.00                      in full
Laura Wheeler                                                               $50.00                    $50.00                      in full
Leeann Macklin                                                              $61.80                    $61.80                      in full
Len/Lidia Brandt                                                             $8.56                     $8.56                      in full
Lena Myers                                                                 $158.35                   $158.35                      in full
Linda Bird                                                                  $50.00                    $50.00                      in full
Lisa Adams                                                                  $13.91                    $13.91                      in full
Lisa Matje                                                                  $28.00                    $28.00                      in full
Livia Millard                                                               $14.99                    $14.99                      in full
Logan Kaiser                                                                $50.00                    $50.00                      in full
Lois Peterson                                                               $23.00                    $23.00                      in full
Lolita Lyon                                                                  $3.00                     $3.00                      in full
Loni Schols                                                                $200.00                   $200.00                      in full
Maizie Green                                                                $50.00                    $50.00                      in full
Manda Walker                                                                $20.00                    $20.00                      in full
Marilyn Godin                                                               $23.60                    $23.60                      in full
Mark Chimielinski                                                            $6.25                     $6.25                      in full
Mary Burton                                                                 $70.39                    $70.39                      in full
Master Module                                                              $100.00                   $100.00                      in full
              Case 2:19-cr-00153-RMP                     ECF No. 53      filed 09/29/20     PageID.243 Page 9 of 11
 AO 245B      (Rev. 09/19) Judgment in a Criminal Case                                                            Judgment -- Page 9 of   11
                           Sheet 5 – Criminal Monetary Penalties

 DEFENDANT: THEODORE JOHN LUEKER
 Case Number: 2:19-CR-00153-RMP-1

                                         CRIMINAL MONETARY PENALTIES (cont.)

Name of Payee                                                         Total Loss***       Restitution Ordered   Priority or Percentage
Matthew Brittain                                                             $8.64                     $8.64                      in full
MDR Fitness                                                                 $56.85                    $56.85                      in full
Melissa Allen                                                               $25.00                    $25.00                      in full
Mercedes Sandgren                                                           $50.00                    $50.00                      in full
Michael Gifford                                                             $60.00                    $60.00                      in full
Mike Hogan                                                                  $20.98                    $20.98                      in full
Mike Newman                                                                 $24.97                    $24.97                      in full
Mohamed Alfakov                                                             $20.10                    $20.10                      in full
Oesh Shoes                                                                 $254.47                   $254.47                      in full
Patti Kaiser                                                                $90.00                    $90.00                      in full
Peggy Imbrie                                                                $23.98                    $23.98                      in full
Peter Harach                                                                $13.85                    $13.85                      in full
Philip Land                                                                $224.99                   $224.99                      in full
Phillip Staples                                                              $5.07                     $5.07                      in full
Phyllis Deane                                                               $84.31                    $84.31                      in full
Postmaster (Angela Craner)                                                  $53.36                    $53.36                      in full
Quinton Jackson                                                            $150.00                   $150.00                      in full
Rachael Wintermute                                                          $15.00                    $15.00                      in full
Rachel Kerr                                                                 $52.16                    $52.16                      in full
Raine Solberg                                                               $97.12                    $97.12                      in full
Robert King                                                                  $6.95                     $6.95                      in full
Rosalee Greer                                                              $116.98                   $116.98                      in full
Rose Jao                                                                    $14.95                    $14.95                      in full
Ruth Upthegrove                                                             $31.44                    $31.44                      in full
Sandi Pitts                                                                 $80.00                    $80.00                      in full
Sandra Kennedy                                                               $4.00                     $4.00                      in full
Sarah Epps-Inland                                                            $5.00                     $5.00                      in full
Sarah Forsythe                                                              $50.00                    $50.00                      in full
Sarah Gonzalez                                                              $65.00                    $65.00                      in full
Sarah Hughes                                                                $41.27                    $41.27                      in full
Sarah King                                                                  $50.00                    $50.00                      in full
Sebastian Gutierrez                                                         $25.00                    $25.00                      in full
Shalina Loper                                                               $45.95                    $45.95                      in full
           Case 2:19-cr-00153-RMP                       ECF No. 53     filed 09/29/20    PageID.244 Page 10 of 11
 AO 245B      (Rev. 09/19) Judgment in a Criminal Case                                                         Judgment -- Page 10 of 11
                           Sheet 5 – Criminal Monetary Penalties

 DEFENDANT: THEODORE JOHN LUEKER
 Case Number: 2:19-CR-00153-RMP-1

                                         CRIMINAL MONETARY PENALTIES (cont.)

Name of Payee                                                        Total Loss***   Restitution Ordered     Priority or Percentage
Shawn Teague                                                                $50.00                  $50.00                      in full
Shelly Bajadali                                                           $100.00                  $100.00                      in full
Sondra Scott                                                                $25.00                  $25.00                      in full
Sophie Epps-Inland                                                           $5.00                   $5.00                      in full
Steve Swaney                                                                $15.83                  $15.83                      in full
Susan Armstrong                                                             $22.96                  $22.96                      in full
Susan Heck                                                                  $78.35                  $78.35                      in full
Susan May                                                                   $17.00                  $17.00                      in full
Suzi Bolen                                                                  $13.70                  $13.70                      in full
Suzi Bolen                                                                  $13.95                  $13.95                      in full
Suzy Brazinskas                                                           $100.00                  $100.00                      in full
Sylvia Ybeberg                                                              $12.74                  $12.74                      in full
Tanner Allen                                                                $25.00                  $25.00                      in full
Tara Miller                                                               $153.05                  $153.05                      in full
Tasha Lowe                                                                  $50.00                  $50.00                      in full
Taurean Stearns                                                             $25.00                  $25.00                      in full
Terri Schmidt                                                               $13.00                  $13.00                      in full
Tiffany Billington                                                        $285.95                  $285.95                      in full
Tim Roy                                                                     $10.00                  $10.00                      in full
TLK Norton                                                                  $29.95                  $29.95                      in full
Tracy Taylor                                                                $58.00                  $58.00                      in full
Tracy Taylor                                                                $75.00                  $75.00                      in full
Travis Frank                                                                $63.00                  $63.00                      in full
VA Medical Center                                                            $1.01                   $1.01                      in full
VA Medical Center                                                           $13.03                  $13.03                      in full
VA Medical Center                                                         $125.07                  $125.07                      in full
White Cross Pharmacy                                                        $15.00                  $15.00                      in full
William Bockstruck                                                           $8.00                   $8.00                      in full
Yongmin Ko                                                                $200.00                  $200.00                      in full
Zach Barker                                                                 $25.00                  $25.00                      in full
TOTALS                                                                   $9,212.59               $9,212.59
           Case 2:19-cr-00153-RMP                     ECF No. 53           filed 09/29/20           PageID.245 Page 11 of 11
 AO 245B    (Rev. 09/19) Judgment in a Criminal Case                                                                           Judgment -- Page 11 of 11
                         Sheet 6 – Schedule of Payments

 DEFENDANT: THEODORE JOHN LUEKER
 Case Number: 2:19-CR-00153-RMP-1

                                                    SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A ☐         Lump sum payments of $                                      due immediately, balance due
   ☐         not later than                                                        , or
   ☐         in accordance with        ☐ C, ☐ D, ☐ E, or        ☐ F below; or
 B ☒         Payment to begin immediately (may be combined with ☐ C, ☐ D, or                              ☒ F below); or
 C ☐         Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                        over a period of
                              (e.g., months or years), to commence               (e.g., 30 or 60 days) after the date of this judgment; or
 D     ☐     Payment in equal    (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                                (e.g., months or years), to commence            (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or
 E     ☐     Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F     ☒     Special instructions regarding the payment of criminal monetary penalties:

     While on supervision, monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the
     defendant's net household income, whichever is larger, commencing 30 days after the defendant is released from imprisonment.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 ☐ Joint and Several1
        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.

 ☐ The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):
 ☐ The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
